                 Case 1:20-cv-02581-AT Document 27 Filed 03/25/21 Page 1 of 1


                             FLYNN & WIETZKE, P.C.
                                       1205 Franklin Avenue, Suite 370
                                          Garden City, N.Y. 11530
                                  Tel: (516) 877-1234 Fax: (516) 877-1177
    Marc Wietzke, Esq.
    Admitted in NY & NJ                                                       Offices throughout the Northeast
      __________                                                              Toll Free: (866) 877-FELA
    Sean Constable, Esq.
    Admitted in NY & MA


                                                                  March 24, 2021




             Magistrate Sarah L. Cave
             United States District Court
             Southern District of New York
             500 Pearl Street
             New York, NY 10007

             RE: DONETZ V. PATH
                 20 Civ. 2581 (AT)(SLC)

             Dear Magistrate Judge Cave:

             We are plaintiff’s counsel in the above-entitled case and write to withdraw a
             request for an extension of time to file the Joint Pre-Trial Order which was
             incorrectly filed. By way of an Order dated February 1, 2021, the Pre-Trial Order
             filing date was already adjourned to April 15, 2021. Consequently, it is
             respectfully requested that the request made in Docket No. 25 be cancelled.

                                                                  Respectfully submitted,



Application GRANTED. The Clerk of Court is respectfully
directed to close ECF No. 25.                                     Marc Wietzke

SO-ORDEREDSC:EF
          3/25/2021
          Cc: Matthew Malysa, Esq.
